NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 29 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DONNA M. YOUNGBLOOD,                            No.    17-35268

                Plaintiff-Appellant,            No. 3:16-cv-05326-RJB

 v.                                             MEMORANDUM*

NANCY A. BERRYHILL, Acting
Commissioner Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Western District of Washington
                    Robert J. Bryan, District Judge, Presiding

                             Submitted May 24, 2018**

Before:      LEAVY, TROTT, and SILVERMAN, Circuit Judges.

      Donna M. Youngblood appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of her application for disability

insurance benefits and supplemental security income under Titles II and XVI of the

Social Security Act. We have jurisdiction under 28 U.S.C. § 1291 and


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
42 U.S.C. § 405(g). We review de novo, Attmore v. Colvin, 827 F.3d 872, 875 (9th

Cir. 2016), and we affirm.

  I.   Nurse Virdi’s, Dr. Li’s, Mr. Shetler’s, and Mr. Norman’s Opinions

       The ALJ did not err in assessing the opinions of Nurse Virdi, Dr. Li, Mr.

Shetler, and Mr. Norman. Youngblood fails to identify information the ALJ

should have considered, or limitations that the ALJ should have incorporated into

the RFC. As a result, Youngblood has not argued the issue “specifically and

distinctly” as required to invoke the Court’s review. See Indep. Towers of Wash. v.

Washington, 350 F.3d 925, 929-30 (9th Cir. 2003) (citations omitted).

 II.   Dr. Mayers’ Opinion

       The ALJ did not err in evaluating Dr. Mayers’ opinion. Dr. Mayers did not

opine that Youngblood had any specific limitations concerning her ability to

concentrate. An ALJ does not err by not incorporating a physician’s opinion when

the physician had not “assign[ed] any specific limitations on the claimant.” Turner

v. Comm’r of Soc. Sec., 613 F.3d 1217, 1223 (9th Cir. 2010). Furthermore, Dr.

Mayers concluded that Youngblood showed average concentration abilities. To

the extent this poses a conflict in Dr. Mayers’ opinion, the ALJ reasonably

resolved any conflict. See Tommasetti v. Astrue, 533 F.3d 1035, 1041-42 (9th Cir.

2008).

III.   The Consulting Doctors’ Opinions



                                         2
      Youngblood fails to support her arguments concerning the ALJ’s assessment

of the consulting doctors’ opinions because she fails to explain which clinical

findings conflict with the consulting physicians’ opinions. Youngblood fails to

identify evidence from beyond January 2013 that these doctors did not review that

would affect their opinions. Consequently, she has not argued the issue

“specifically and distinctly” so as to invoke the Court’s review. See Indep. Towers

of Wash., 350 F.3d at 929-30.

IV.   Other Medical Evidence

      Youngblood maintains the ALJ erred by not properly assessing the “other

medical evidence.” However, she simply lists various pieces of medical evidence

without identifying any functional limitations the ALJ omitted in the RFC, thus

failing to present a specific argument. See id.

V.    Youngblood’s Testimony

      The ALJ provided specific, clear, and convincing reasons for discounting

Youngblood’s testimony regarding the extent of her symptoms and limitations,

including inconsistencies between the objective medical evidence and

Youngblood’s testimony and conflicts between her alleged symptoms and her

reported daily activities. The ALJ also cited instances where treatment and

medication alleviated Youngblood’s symptoms. See Bray v. Comm’r Soc. Sec.

Admin., 554 F.3d 1219, 1227 (9th Cir. 2009); Warre v. Comm’r Soc. Sec. Admin.,



                                          3
 439 F.3d 1001, 1006 (9th Cir. 2006); Molina v. Astrue, 674 F.3d 1104, 1112 (9th

 Cir. 2012). While an ALJ may not reject a claimant’s testimony based solely upon

 a lack of supporting medical evidence, the ALJ may consider this factor, among

 others. See Bray, 554 F.3d at 1227.

       Despite Youngblood’s alleged difficulties with some of her daily activities,

 “[e]ven where [a claimant’s] activities suggest some difficulty functioning, they

 may be grounds for discrediting the claimant’s testimony to the extent that they

 contradict claims of totally debilitating impairment.” Molina, 674 F.3d at 1113.

 Here, the record supports the ALJ’s interpretation of the evidence. Youngblood is

 able to do activities including cooking, cleaning, grocery shopping, taking care of

 her pets, crocheting, sewing, and learning new computer programs, despite her

 alleged difficulties with pain and concentration.

VI.    Lay Witness Testimony

       The ALJ did not err by discounting the lay witness testimony from

 Youngblood’s mother and stepfather because the lay testimony conflicted with

 Youngblood’s daily activities. See Valentine v. Comm’r of Soc. Sec. Admin., 574

 F3d 685, 689 (9th Cir. 2009).

VII.   Residual Functional Capacity and Step Five Findings

       Youngblood has not demonstrated the ALJ erred in determining her residual

 functional capacity (“RFC”) or making the Step Five findings. Her arguments are



                                           4
 premised upon her unsuccessful assertions of error concerning prior steps in the

 sequential evaluation. See Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1175-76

 (9th Cir. 2008). The ALJ also did not err by failing to include in the hypothetical

 to the vocational expert restrictions that her attorney added when questioning the

 vocational expert, because the ALJ is “free to accept or reject th[o]se restrictions . .

 . as long as they [we]re supported by substantial evidence.” Magallanes v. Bowen,

 881 F.2d 747, 756-57 (9th Cir. 1989) (citation omitted).

VIII.   New Evidence Considered by the Appeals Council

        The new evidence the Appeals Council considered concerning

 Youngblood’s sleep apnea does not render the ALJ’s decision unsupported by

 substantial evidence. Although the new evidence includes a diagnosis of severe

 complex sleep apnea, the sleep study does not demonstrate Youngblood has any

 additional limitations attributable to her sleep apnea, because her doctor identified

 an effective treatment for her symptoms. Therefore, the record does not show

 Youngblood was “more limited than she was found to be by the ALJ.”

        While Youngblood asserts the Appeals Council failed to “acknowledge that

 this is an impairment which can reasonably be expected to cause Youngblood’s

 sleepiness,” the Council is “not required to make any particular evidentiary

 finding[s],” Taylor v. Comm’r of Soc. Sec. Admin., 659 F.3d 1228, 1232 (9th Cir.




                                            5
2011) (citation omitted), and its decision is not subject to judicial review, see

Brewes v. Comm’r Soc. Sec. Admin., 682 F.3d 1157, 1161-62 (9th Cir. 2012).

      AFFIRMED.




                                           6